                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

                                                  )
NIGEL KING,                                       )
                                                  )
         Plaintiff,                               )
                                                  )
v.                                                )          Case No. 1:18-CV-00023-NCC
                                                  )
NANCY A. BERRYHILL,                               )
Acting Commissioner of Social Security,           )
                                                  )
         Defendant.                               )

                               MEMORANDUM AND ORDER

       This is an action under Title 42 U.S.C. § 405(g) for judicial review of the final decision

of the Commissioner denying the application of Nigel King (“Plaintiff”) for Disability Insurance

Benefits (“DIB”) under Title II, 42 U.S.C. §§ 401, et seq. and Supplemental Security Income

(“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381, et seq. Plaintiff filed a

brief in support of the Complaint (Doc. 14), Defendant has filed a brief in support of the Answer

(Doc. 17), and Plaintiff filed a reply brief (Doc. 18). The parties have consented to the

jurisdiction of the undersigned United States Magistrate Judge pursuant to Title 28 U.S.C. §

636(c) (Doc. 7).

                                 I. PROCEDURAL HISTORY

       Plaintiff filed her applications for DIB and SSI on March 27, 2014 (Tr. 283–90). Plaintiff

was initially denied on May 9, 2014, and she filed a Request for Hearing before an

Administrative Law Judge (“ALJ”) (Tr. 211–21). After a hearing, by decision dated May 19,

2016, the ALJ found Plaintiff not disabled (Tr. 189–210). On August 31, 2017, the Appeals

Council granted Plaintiff’s request for review (Tr. 278–82). On December 4, 2017, the Appeals
Council issued an unfavorable decision, finding Plaintiff not disabled (Tr. 1–7). As such, the

Appeals Council’s decision stands as the final decision of the Commissioner.

              II. DECISIONS OF THE ALJ AND THE APPEALS COUNCIL

       The ALJ determined that Plaintiff has not engaged in substantial gainful activity since

January 1, 2014, the alleged onset date (Tr. 194). The ALJ found Plaintiff has the following

severe impairments: degenerative disc and joint disease of the lumbar spine; degenerative joint

disease and arthritis of the right knee; asthma; retrocele with prolapse; history of seizure disorder

with normal electroencephalogram testing; depression; and anxiety (Tr. 195–97). However, the

ALJ found that no impairment or combination of impairments met or medically equaled the

severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 197–

99).

       After considering the entire record, the ALJ determined Plaintiff has the residual

functional capacity (“RFC”) to perform sedentary work,1 with the following limitations (Tr.

199). She can lift or carry 10 pounds occasionally and less than 10 pounds frequently and can

push or pull only to the weight limits (Id.). She can sit 6 hours total in an 8-hour workday and

can stand or walk 2 hours total in an 8-hour workday, each for a combined total of 8 hours in an

8-hour workday (Id.). Plaintiff can occasionally stoop, crouch, and climb ramps or stairs (Id.).

She cannot climb ladders, ropes, or scaffolds, and she cannot crawl or kneel (Id.). She can have

no concentrated exposure to pulmonary irritants such as smoke, dust, odors, fumes, gases, and

poor ventilation (Id.). Plaintiff also can have no exposure to whole body vibration and cannot

operate motor vehicles (Id.). She should avoid hazards of dangerous unprotected heights and

dangerous unprotected machinery (Id.). Mentally, Plaintiff is able to understand, remember, and
1
 “Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting or
carrying articles like docket files, ledgers, and small tools.” 20 C.F.R. §§ 404.1567(a),
416.967(a).


                                                 -2-
carry out simple tasks that are routine (Id.). She is able to use judgment in making

commensurate work-related decisions (Id.). She is able to occasionally interact appropriately

with the general public superficially and away from crowds, and she also is able to occasionally

interact appropriately with co-workers and supervisors (Id.). She is able to respond appropriately

to changes in a routine and normal work environment (Id.).

       The ALJ found Plaintiff unable to perform any past relevant work (Tr. 203–04).

Nonetheless, the ALJ determined there are jobs that exist in significant numbers in the national

economy that Plaintiff can perform, including final assembler, table worker, and document

preparer (Tr. 204–05). Thus, the ALJ concluded that a finding of “not disabled” was appropriate

(Tr. 205). Plaintiff appealed to the Appeals Council (Tr. 273–77).

       Upon review of the ALJ’s decision, and relevant to Plaintiff’s appeal to this Court, the

Appeals Council clarified the weight given to one medical consultant and adopted the ALJ’s

findings with respect to Plaintiff’s severe impairments, residual functional capacity, past relevant

work, and ability to perform work existing in significant numbers in the national economy (Tr.

1–7). The Appeals Council adopted the ALJ’s findings in their entirety and concluded Plaintiff

was not disabled (Tr. 7). Plaintiff appeals, arguing a lack of substantial evidence to support the

Commissioner’s decision.

                                    III. LEGAL STANDARD

       Under the Social Security Act, the Commissioner has established a five-step process for

determining whether a person is disabled. 20 C.F.R. §§ 416.920, 404.1529. “If a claimant fails

to meet the criteria at any step in the evaluation of disability, the process ends and the claimant is

determined to be not disabled.” Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (quoting

Eichelberger v. Barnhart, 390 F.3d 584, 590-91 (8th Cir. 2004)). In this sequential analysis, the




                                                 -3-
claimant first cannot be engaged in “substantial gainful activity” to qualify for disability benefits.

20 C.F.R. §§ 416.920(b), 404.1520(b). Second, the claimant must have a severe impairment. 20

C.F.R. §§ 416.920(c), 404.1520(c). The Social Security Act defines “severe impairment” as

“any impairment or combination of impairments which significantly limits [claimant’s] physical

or mental ability to do basic work activities. . . .” Id. “‘The sequential evaluation process may

be terminated at step two only when the claimant’s impairment or combination of impairments

would have no more than a minimal impact on [his or] her ability to work.’” Page v. Astrue, 484

F.3d 1040, 1043 (8th Cir. 2007) (quoting Caviness v. Massanari, 250 F.3d 603, 605 (8th Cir.

2001), citing Nguyen v. Chater, 75 F.3d 429, 430-31 (8th Cir. 1996)).

       Third, the ALJ must determine whether the claimant has an impairment which meets or

equals one of the impairments listed in the Regulations. 20 C.F.R. §§ 416.920(d), 404.1520(d).

If the claimant has one of, or the medical equivalent of, these impairments, then the claimant is

per se disabled without consideration of the claimant’s age, education, or work history. Id.

       Fourth, the impairment must prevent the claimant from doing past relevant work. 20

C.F.R. §§ 416.920(f), 404.1520(f). The burden rests with the claimant at this fourth step to

establish his or her RFC. Steed v. Astrue, 524 F.3d 872, 874 n.3 (8th Cir. 2008) (“Through step

four of this analysis, the claimant has the burden of showing that she is disabled.”). The ALJ

will review a claimant’s RFC and the physical and mental demands of the work the claimant has

done in the past. 20 C.F.R. § 404.1520(f).

       Fifth, the severe impairment must prevent the claimant from doing any other work. 20

C.F.R. §§ 416.920(g), 404.1520(g). At this fifth step of the sequential analysis, the

Commissioner has the burden of production to show evidence of other jobs in the national

economy that can be performed by a person with the claimant’s RFC. Steed, 524 F.3d at 874




                                                 -4-
n.3. If the claimant meets these standards, the ALJ will find the claimant to be disabled. “The

ultimate burden of persuasion to prove disability, however, remains with the claimant.” Young v.

Apfel, 221 F.3d 1065, 1069 n.5 (8th Cir. 2000). See also Harris v. Barnhart, 356 F.3d 926, 931

n.2 (8th Cir. 2004) (citing 68 Fed. Reg. 51153, 51155 (Aug. 26, 2003)); Stormo v. Barnhart, 377

F.3d 801, 806 (8th Cir. 2004) (“The burden of persuasion to prove disability and to demonstrate

RFC remains on the claimant, even when the burden of production shifts to the Commissioner at

step five.”). Even if a court finds that there is a preponderance of the evidence against the ALJ’s

decision, the decision must be affirmed if it is supported by substantial evidence. Clark v.

Heckler, 733 F.2d 65, 68 (8th Cir. 1984). “Substantial evidence is less than a preponderance but

is enough that a reasonable mind would find it adequate to support the Commissioner’s

conclusion.” Krogmeier v. Barnhart, 294 F.3d 1019, 1022 (8th Cir. 2002). See also Cox v.

Astrue, 495 F.3d 614, 617 (8th Cir. 2007).

       It is not the job of the district court to re-weigh the evidence or review the factual record

de novo. Cox, 495 F.3d at 617. Instead, the district court must simply determine whether the

quantity and quality of evidence is enough so that a reasonable mind might find it adequate to

support the ALJ’s conclusion. Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001) (citing

McKinney v. Apfel, 228 F.3d 860, 863 (8th Cir. 2000)). Weighing the evidence is a function of

the ALJ, who is the fact-finder. Masterson v. Barnhart, 363 F.3d 731, 736 (8th Cir. 2004).

Thus, an administrative decision which is supported by substantial evidence is not subject to

reversal merely because substantial evidence may also support an opposite conclusion or because

the reviewing court would have decided differently. Krogmeier, 294 F.3d at 1022.

       To determine whether the Commissioner’s final decision is supported by substantial

evidence, the court is required to review the administrative record as a whole and to consider:




                                                -5-
       (1) Findings of credibility made by the ALJ;

       (2) The education, background, work history, and age of the claimant;

       (3) The medical evidence given by the claimant’s treating physicians;

       (4) The subjective complaints of pain and description of the claimant’s physical activity
       and impairment;

       (5) The corroboration by third parties of the claimant’s physical impairment;

       (6) The testimony of vocational experts based upon proper hypothetical questions which
       fairly set forth the claimant’s physical impairment; and

       (7) The testimony of consulting physicians.

Brand v. Sec’y of Dep’t of Health, Educ. & Welfare, 623 F.2d 523, 527 (8th Cir. 1980).

                                       IV. DISCUSSION

       In her appeal of the Commissioner’s decision, Plaintiff raises one issue. Plaintiff argues

that the ALJ and Appeals Council erred by failing to incorporate sufficient limitations into

Plaintiff’s mental RFC and hypothetical questions to the vocational expert based on two

moderate mental limitations found credible in a family nurse practitioner’s opinion (Doc. 14 at

8–15).2 For the following reasons, the Court finds that Plaintiff’s arguments are without merit

and that the ALJ’s decision is based on substantial evidence and is consistent with the

Regulations and case law.




2
  Plaintiff alleges disability based on both mental and physical limitations (Tr. 110–135, 167).
However, Plaintiff only raises arguments regarding the ALJ’s RFC relating to Plaintiff’s alleged
mental limitations (Doc. 14 at 8–15). Since Plaintiff does not specifically challenge the ALJ’s
determination regarding Plaintiff’s physical limitations and focuses solely on mental limitations
in the arguments, the Court’s decision will be similarly limited to the arguments raised in
Plaintiff’s brief. The Court will only summarize those portions of the ALJ’s decision and the
evidence that bear on the issues presented by this case.


                                                -6-
A. RFC

       The Regulations define RFC as “what [the claimant] can do” despite his or her “physical

or mental limitations.” 20 C.F.R. § 404.1545(a). “When determining whether a claimant can

engage in substantial employment, an ALJ must consider the combination of the claimant’s

mental and physical impairments.” Lauer v. Apfel, 245 F.3d 700, 703 (8th Cir. 2001). “The ALJ

must assess a claimant’s RFC based on all relevant, credible evidence in the record, ‘including

the medical records, observations of treating physicians and others, and an individual’s own

description of his limitations.’” Tucker v. Barnhart, 363 F.3d 781, 783 (8th Cir. 2004) (quoting

McKinney, 228 F.3d at 863). See also Myers v. Colvin, 721 F.3d 521, 526 (8th Cir. 2013). To

determine a claimant’s RFC, the ALJ must move, analytically, from ascertaining the true extent

of the claimant’s impairments to determining the kind of work the claimant can still do despite

her impairments. Anderson v. Shalala, 51 F.3d. 777, 779 (8th Cir. 1995). “Although it is the

ALJ’s responsibility to determine the claimant’s RFC, the burden is on the claimant to establish

his or her RFC.” Buford v. Colvin, 824 F.3d 793, 796 (8th Cir. 2016) (internal citations omitted).

       A “claimant’s residual functional capacity is a medical question.” Lauer, 245 F.3d at 704

(quoting Singh v. Apfel, 222 F.3d 448, 451 (8th Cir. 2000)). The Eighth Circuit clarified in

Lauer that “[s]ome medical evidence . . . must support the determination of the claimant’s RFC,

and the ALJ should obtain medical evidence that addresses the claimant’s ability to function in

the workplace[.]” 245 F.3d at 704 (quoting Dykes v. Apfel, 223 F.3d 865, 867 (8th Cir. 2000)

(per curiam) and Nevland v. Apfel, 204 F.3d 853, 858 (8th Cir. 2000)); see also Vossen v. Astrue,

612 F.3d 1011, 1016 (8th Cir. 2010) (“The ALJ bears the primary responsibility for determining

a claimant’s RFC and because RFC is a medical question, some medical evidence must support

the determination of the claimant’s RFC.”); Eichelberger, 390 F.3d at 591. However, there is no




                                               -7-
requirement that an RFC determination be supported by a specific medical opinion or that an

RFC must be linked in each of its components to a specific medical opinion. Hensley v. Colvin,

829 F.3d 926, 931–32 (8th Cir. 2016); Martise v. Astrue, 641 F.3d 909, 927 (8th Cir. 2011). For

the following reasons, the Court finds that the ALJ’s RFC determination was based on

substantial evidence.

         Plaintiff’s sole basis for remand in this case centers on an opinion by Lisa Kail, FRN-BC,

a family nurse practitioner who treated Plaintiff (Doc. 14 at 8–15). Nurse Kail completed a

check-the-box medical source statement in March 2016, evaluating Plaintiff’s mental limitations

in a list of 20 activities that assessed Plaintiff’s understanding and memory, sustained

concentration and persistence, social interaction, and adaptation (Tr. 545–46). She checked that

Plaintiff was only “mildly limited,” the least restrictive assessment, in 17 out of 20 specific

activities (Id.). For example, Nurse Kail checked that Plaintiff was “mildly limited” in all

activities in the understanding and memory and social interaction categories (Id.). Nurse Kail

checked “moderately limited,” the second least restrictive assessment, in only 3 activities: the

ability to maintain attention and concentration for extended periods; the ability to perform

activities within a schedule, maintain regular attendance, and be punctual within customary

tolerances; and the ability to travel in unfamiliar places or use public transportation (Tr. 546).3

She also indicated that Plaintiff would have to miss approximately 3 days of work per month (Tr.

545).

         The Commissioner appropriately discounted the weight given to Nurse Kail’s opinion,

and Plaintiff does not challenge this conclusion (see Doc. 14). As an initial matter, since Nurse

Kail is considered an “other medical source” and not an “accepted medical source,” which

3
    Plaintiff’s arguments solely relate to the first two activities (see Doc. 14).



                                                    -8-
Plaintiff does not contest, her opinion cannot establish the existence of a medically determinable

impairment is not entitled to controlling weight. See SSR 06-03P, 2006 WL 2329939; LaCroix

v. Barnhart, 465 F.3d 881, 885-86 (8th Cir. 2006).4 The Appeals Council gave partial weight to

a portion of Nurse Kail’s opinion for the reasons discussed in the ALJ’s decision (See Tr. 6). In

support of this conclusion, both the Appeals Council and ALJ found that the noted mild and

moderate limitations were consistent with the RFC determination that Plaintiff can perform a

range of simple, routine work with occasional interaction with coworkers, supervisors, and the

public (Tr. 6, 203). Moreover, the ALJ found and the Appeals Council agreed that there was “no

support” for Nurse Kail’s opinion that Plaintiff would have to miss 3 days of work per month,

citing to largely normal psychiatric findings in spite of Plaintiff’s alleged mood swings and panic

attacks (Id.). It was proper for the ALJ and Appeals Council to discount Nurse Kail’s opinion to

the extent it contradicted the objective medical evidence. Casey v. Astrue, 503 F.3d 687, 694

(8th Cir. 2007). See also Anderson v. Astrue, 696 F.3d 790, 794 (8th Cir. 2012)

(quoting Wildman v. Astrue, 596 F.3d 959, 964 (8th Cir. 2010)) (“[W]e have recognized that a




4
   Under the Regulations in effect at the time of Plaintiff’s application, severe, medically
determinable impairments must be based on evidence from “acceptable medical sources,” such
as licensed physicians, psychologists, optometrists, podiatrists, or speech-language pathologists.
20 C.F.R. §§ 404.1502, 404.1513(a), 416.902, 416.913(a) (2016). At the time of Plaintiff’s
hearing, the Regulations classified nurse practitioners as “other medical sources.” 20 C.F.R. §
416.913(d). “Information from these other sources cannot establish the existence of a medically
determinable impairment.” SSR 06-03P, 2006 WL 2329939. These “other sources,” therefore,
are not entitled to controlling weight. LaCroix, 465 F.3d at 885–86.
        On March 27, 2017, the definition of acceptable medical source was expanded to include
nurse practitioners. See Revisions to Rules Regarding the Evaluation of Medical Evidence, 82
Fed. Reg. 15132 (Mar. 27, 2017). That definition, however, applies only to claims filed on or
after March 27, 2017, and the parties do not dispute that because Plaintiff’s claim was filed on
March 27, 2014, the prior definition applies (Doc. 14 at 10 n.3). Therefore, as a nurse
practitioner at the time of Plaintiff’s filing, Nurse Kail is within the “other” medical source
category and her opinion is not entitled to controlling weight. Sloan v. Astrue, 499 F.3d 883, 888
(8th Cir. 2007).


                                                -9-
conclusory checkbox form has little evidentiary value when it ‘cites no medical evidence, and

provides little to no elaboration’”).

       Plaintiff, however, does challenge whether the RFC appropriately accounted for Nurse

Kail’s moderate limitations in (1) the ability to maintain attention and concentration for extended

periods; and (2) the ability to perform activities within a schedule, maintain regular attendance,

and be punctual within customary tolerances (Doc. 14 at 11–13). Both limitations were

categorized under “Sustained Concentration and Persistence” on Nurse Kail’s form (Tr. 546).

For the following reasons, the Court finds the RFC was adequate.

       Despite Plaintiff’s arguments to the contrary, the RFC did appropriately account for

moderate limitations in concentration and attention. Plaintiff argues that because “moderate”

was defined as a “30% overall reduction in performance” on Nurse Kail’s checklist statement

and because the Program Operations Manual System (“POMS”) states that jobs require the

ability to maintain concentration and attention for “extended” periods of time defined as

approximately two-hour segments, the RFC limiting Plaintiff to simple, routine tasks did not

account for Plaintiff’s limited ability to maintain attention and concentration (Doc. 14 at 11).

However, Plaintiff’s argument is flawed. Plaintiff’s argument improperly assumes the Appeals

Council wholesale adopted Nurse Kail’s opinion, including the specific definition of moderate on

the checklist she completed (See Doc. 14 at 11–12). But there is no clear indication in either the

Appeals Council’s or underlying ALJ’s decisions that they specifically equated “moderate” to a

“30% overall reduction in performance,” as it was so defined in Nurse Kail’s form, when they

used that term. First, the text of the decisions does not reference such a defined reduction (see

Tr. 6, 202). Second, this Court would have to ignore other portions of the decisions to adopt

Plaintiff’s interpretation. For example, the Appeals Council concluded that the “mild to




                                                -10-
moderate limitations [were] consistent with the [ALJ’s] determination that the claimant can

perform a range of unskilled, simple, routine work,” and that “the medical record did not support

greater limitations than those assessed” in the RFC (Tr. 203). The ALJ similarly concluded that

the moderate limitations did “not preclude unskilled work” and that the RFC was supported by

“the record as a whole” (Tr. 203). Therefore, to the extent Nurse Kail’s opinion suggested some

level of moderate limitations that were greater than the moderate limitations included in the

RFC, both the Appeals Council and ALJ rejected those higher limitations. To the extent there is

any ambiguity in the Appeals Council’s or ALJ’s decisions, which the Court does not find is the

case here, the Court will resolve such ambiguity in favor of the Commissioner’s determination.

Chismarich v. Berryhill, 888 F.3d 978, 980 (8th Cir. 2018) (“In conducting our limited and

deferential review of the final agency determination under the substantial-evidence standard, we

must view the record in the light most favorable to that determination. . . . [W]e must strive to

harmonize statements where possible; we may neither pick nits nor accept an appellant’s

invitation to rely upon perceived inconsistencies.”).

       Importantly, moreover, Plaintiff’s argument on concentration and attention ignores the

fact that while Nurse Kail’s non-medical source opinion received only partial weight, the

Appeals Council and ALJ afforded great weight to the opinion of Joan Singer, Ph.D. (“Dr.

Singer”). Dr. Singer, a state agency medical consultant, provided a psychological exam report

and RFC assessment (Tr. 5–6). Her opinion further supports the decision to account for any

moderate concentration and attention deficits by limiting Plaintiff to unskilled work and simple,

routine tasks. As the ALJ noted, Dr. Singer found Plaintiff had a “moderate” limitation in

concentration, persistence, or pace (Tr. 171, 202). Nonetheless, in assessing the mental RFC, Dr.

Singer concluded that Plaintiff’s ability to maintain attention and concentration for “extended”




                                                -11-
periods of time was “[n]ot significantly limited” and that Plaintiff “retain[ed] the mental capacity

to perform simple tasks on a sustained basis away from the public” (Tr. 173–74). The Appeals

Council found Dr. Singer’s RFC assessment was “well supported by the evidence” and therefore

adopted her findings (Tr. 6). The ALJ similarly found Dr. Singer’s opinion was internally

consistent and well supported by a reasonable explanation and the available evidence, and

formulated the RFC in part based on Dr. Singer’s opinions along with the record as a whole (Tr.

202, 203). The Appeals Council and ALJ reasonably gave great weight to Dr. Singer’s opinions

because they were consistent with substantial evidence in the record, and these decisionmakers

were therefore well within their authority to rely on Dr. Singer’s opinion. See 20 C.F.R. §§

404.1513a(b)(1); 416.913a(b)(1) (State agency medical consultants are highly qualified experts

in Social Security disability evaluation; therefore, ALJs must consider their findings as opinion

evidence); Mabry v. Colvin, 815 F.3d 386, 391 (8th Cir. 2016) (“The state agency physicians'

opinions were consistent with the other medical evidence and it was proper for the ALJ to rely

on them, in part, in formulating [the plaintiff’s] RFC.”); Kamann v. Colvin, 721 F.3d 945, 951

(8th Cir. 2013) (State agency psychologist’s opinion supported ALJ’s finding that claimant could

work despite his mental impairments). Plaintiff does not challenge the weight given to this

opinion.

       Furthermore, upon review of the record, the Court agrees with the Commissioner that

Nurse Kail’s opinion is internally inconsistent (Doc. 17 at 10). Even though Nurse Kail checked

that Plaintiff was moderately limited in her ability to maintain attention and concentration for

extended periods, Nurse Kail also checked “no” to an overall question when asked whether

Plaintiff would be “off task from [her mental] symptoms that would interfere with attention”

needed “to perform even simple tasks” (Tr. 545) (emphasis in original). Moreover, consistent




                                                -12-
with Dr. Singer’s opinions (Tr. 173), the activities in which Nurse Kail noted Plaintiff is only

“mildly limited” include the following: ability to complete a normal workday and workweek

without interruption from psychologically based symptoms and to perform at a consistent pace

without an unreasonable number and length of rest periods; ability to carry out detailed

instructions; and ability to work in coordination with or proximity to others without being

distracted by them (Tr. 546). These objective observations in Nurse Kail’s opinion are

inconsistent with her conclusion that Plaintiff is moderately limited in her ability to maintain

concentration and attendance for extended time periods. Even though the ALJ and Appeals

Council did not specifically point out these inconsistencies, they were within their discretion in

limiting Plaintiff to simple, routine tasks based on inconsistencies that appear in the record. See

Blackburn v. Colvin, 761 F.3d 853, 860 (8th Cir. 2014) (where source renders inconsistent

opinions that undermine credibility of such opinions, the opinion may be discounted or

disregarded); Raney v. Barnhart, 396 F.3d 1007, 1010 (8th Cir. 2005) (in considering the

opinions of a medical source that is not an “acceptable medical source,” the “ALJ has more

discretion and is permitted to consider any inconsistencies found within the record.”). Cf.

Martise, 641 F.3d at 927 (internal quotations and citations omitted) (“[T]he ALJ is not required

to rely entirely on a particular physician’s opinion or choose between the opinions [of] any of the

claimant’s physicians.”).

       By limiting Plaintiff to simple, routine tasks, the Appeals Council and ALJ therefore

appropriately incorporated moderate limitations in concentration and attention into the RFC by

limiting Plaintiff to unskilled, simple, routine work. Plaintiff asserts that the simple, routine

limitation accounted only for the complexity of work but failed to adequately account for

Plaintiff’s limited ability to maintain attention and concentration (Doc. 14 at 11–12). Plaintiff




                                                 -13-
seemingly argues that limiting a claimant to simple, routine work is insufficient as a matter of

law to account for moderate deficits in concentration and attention (Doc. 14 at 12–13). While

Plaintiff cites to largely non-binding case law in support of this argument (id.), the Court is more

persuaded by more recent binding case law and other cases within this district. See, e.g., Westall

v. Berryhill, No. 4:16-CV-00066-CEJ, 2017 WL 1105125, at *20 (E.D. Mo. Mar. 24, 2017)

(rejecting the plaintiff’s argument an RFC limiting her to simple, routine work accounted only

for complexity and not attention or concentration deficits, and further distinguishing Newton,

Leeper, McAllister, and Rapp on this point). See also Chismarich, 888 F.3d at 980 (holding

“moderate” impairment in “concentration, persistence, or pace” is consistent with the RFC to

“understand, remember, and carry out at least simple instructions and non-detailed tasks.”);

Mangano v. Berryhill, No. 16-CV-147-KEM, 2017 WL 4322821, at *7 (N.D. Iowa Sept. 28,

2017) (citing Scott v. Berryhill, 855 F.3d 853, 857 (8th Cir. 2017) and Howard v. Massanari, 255

F.3d 577, 582 (8th Cir. 2001)) (“The Eighth Circuit has recognized that the RFC assessment

“need not contain much more than [that] at issue in Newton” to sufficiently capture a claimant's

limitations in concentration, persistence, or pace. . . . For example, the Eighth Circuit has held

sufficient under Newton an RFC assessment that limited the claimant to ‘simple, repetitive,

routine tasks.’”); Henderson v. Berryhill, No. 4:15-CV1624-JMB, 2017 WL 747611, at *7–10

(E.D. Mo. Feb. 27, 2017) (RFC limiting the plaintiff to simple, routine work, with only limited

interaction with supervisors, co-workers, and the public, addressed the undisputed moderate

deficiencies in concentration, persistence, or pace); Fleming v. Colvin, No. 4:15-CV-1150-SPM,

2016 WL 4493683, at *8 (E.D. Mo. Aug. 26, 2016) (holding in part that an RFC limiting the

plaintiff to occasional interaction with supervisors, co-workers, and the public appropriately

limits exposure to potential distractions and is sufficient to account for limitations in




                                                 -14-
concentration, persistence, or pace); Boyd v. Colvin, No. 4:15-CV-823 NAB, 2016 WL 3257779,

at *5 (E.D. Mo. June 14, 2016) (noting ALJ granted only some weight to given nurse’s opinion

that the plaintiff had moderate limitations in sustained concentration and persistence and holding

RFC limitation to simple, routine, unskilled work adequately compensated for moderate

limitations in concentration, persistence or pace); Gray v. Colvin, No. 4:14-CV-00815-JAR,

2015 WL 5692325, at *11 (E.D. Mo. Sept. 28, 2015) (distinguishing Newton and holding RFC

limiting the plaintiff to unskilled work appropriately accounted for limitations in concentration,

persistence, and pace based on ALJ’s review of medical records, evaluation of subjective

complaints, and great weight given to state agency consultant and little weight given to treater’s

opinions); Faint v. Colvin, 26 F. Supp. 3d 896, 911–12 (E.D. Mo. 2014) (distinguishing Newton

and holding ALJ’s RFC limiting the plaintiff to simple, unskilled work appropriately accounted

for moderate limitations in the plaintiff’s ability to maintain attention and concentration for

extended periods and other limitations in concentration, persistence, or pace). Therefore,

contrary to Plaintiff’s contention, moderate limitations on concentration and attention were in

fact appropriately accounted for in the RFC. See Winn v. Comm’r, Soc. Sec. Admin., 894 F.3d

982, 987 (8th Cir. 2018) (rejecting argument that ALJ must include specific limitations in RFC

related to opinion the ALJ partially credited when other included limitations sufficiently

encompass the opinion).5



5
  Moreover, as a practical and factual matter, the Court takes judicial notice of the fact the
representative jobs the VE identifies (final assembler, table worker, and document preparer)
require a specific vocational preparation (“SVP”) level of two according to the Dictionary of
Occupational Titles. An SVP-2 level job requires “little training” and “corresponds to unskilled
work, which ‘need[s] little or no judgment to do’ and includes ‘simple duties that can be learned
on the job in a short period of time.’” Henderson, 2017 WL 747611, at *10 (quoting Hulsey v.
Astrue, 622 F.3d 917, 922–23 (8th Cir. 2010)) (holding unskilled, SVP-2 jobs support and are
consistent with an RFC limiting a plaintiff with moderate difficulty in concentration, persistence,
or pace to simple routine work).


                                                -15-
       Plaintiff’s argument regarding the Appeals Council’s alleged failure to adequately

consider Nurse Kail’s opinion that Plaintiff was moderately limited on the second point—her

ability to work within a schedule, maintain regular attendance, and be punctual with customary

tolerances—is similarly without merit. First, the Appeals Council rejected Nurse Kail’s opinions

regarding absenteeism. While Nurse Kail opined that Plaintiff would be required to miss 3 days

of work per month because of her limitations (Tr. 545), the Court agrees with the Appeals

Council and the ALJ that such a finding is not supported by the rest of the record (Tr. 6, 203).

Raney, 396 F.3d at 1010 (explaining that in considering the opinions of a medical source that is

not an “acceptable medical source,” the “ALJ has more discretion and is permitted to consider

any inconsistencies found within the record.”). For example, as the Appeals Council noted in

support of its finding on this point and as the Court further discusses below, treatment notes

documented largely normal psychiatric findings (Tr. 6; see also, e.g., 440, 486, 488, 584, 605,

651, 660, 670). Plaintiff also regularly cares for her grandchildren (Tr. 114, 200). Even Nurse

Kail found that Plaintiff was only mildly limited in her ability to complete a normal workday and

workweek without interruption from psychologically based symptoms; to perform at a consistent

pace without an unreasonable number and length of rest periods; and to sustain an ordinary

routine (Tr. 546). To the extent there is any evidence in the record suggesting that Plaintiff

cannot maintain regular attendance or punctuality, it is the job of the ALJ to resolve that conflict.

Travis v. Astrue, 477 F.3d 1037, 1041 (8th Cir. 2007). The ALJ has done so in this case, and that

decision is within the zone of reasonableness. Buckner v. Astrue, 646 F.3d 549, 556 (8th Cir.

2011) (noting that a reviewing court will not disturb the ALJ’s decision unless it falls outside the

zone of reasonableness).




                                                -16-
       Second, Plaintiff’s argument regarding schedules, attendance, and punctuality, again

ignores that the Appeals Council and ALJ gave only partial weight to Nurse Kail’s opinion but

great weight to Dr. Singer’s opinion. Dr. Singer concluded Plaintiff was not significantly limited

in her ability to perform activities within a schedule, maintain regular attendance, and be

punctual within customary tolerances (Tr. 173). Therefore, while the Appeals Council

acknowledged the moderate limitation in schedules, attendance, and punctuality, a fair reading of

the decision indicates that by rejecting Nurse Kail’s opinion regarding absenteeism, the Appeals

Council did not find that limitation fully credible, particularly in light of Dr. Singer’s opinion. 6

See Jeffries v. Berryhill, No. 4:16 CV 18 JMB, 2017 WL 365439, at *6 (E.D. Mo. Jan. 25, 2017)

(equating absenteeism with the ability to perform activities within a schedule, maintain regular

attendance, and be punctual within customary tolerances). The Appeals Council and ALJ were

not required to incorporate limitations they did not deem credible, particularly when giving only

partial weight to an opinion. See, e.g., Fentress v. Berryhill, 854 F.3d 1016, 1021 (8th Cir. 2017)

(ALJ appropriately restricted RFC “based on his credible limitations of record”). The Court

therefore is not persuaded by Plaintiff’s reliance on non-binding cases, including Trotter and

those where the at-issue opinion was afforded more weight than here.

       Furthermore, the evaluation of Plaintiff’s subjective complaints also impacted the RFC

and support the limitations included therein. See Wildman, 596 F.3d at 969 (“[The plaintiff] fails

to recognize that the ALJ’s determination regarding her RFC was influenced by his

determination that her allegations were not credible.”) (citing Tellez v. Barnhart, 403 F.3d 953,

6
  Plaintiff also associates absenteeism with the limitations on schedule, attendance, and
punctuality, arguing the ALJ did not discuss Plaintiff’s “ability to perform activities within a
schedule with the vocational expert” in contrast to Plaintiff’s attorney, who did ask about
“absenteeism.” (See Doc. 14 at 14). It is inconsistent to also argue that the Appeals Council’s
decision to give no weight to Nurse Kail’s opinion on absenteeism did not factor into the final
RFC given the only partial weight afforded her opinion.


                                                 -17-
957 (8th Cir. 2005)); 20 C.F.R. §§ 404.1545, 416.945 (2010). First, for example, the ALJ noted

that the objective medical evidence demonstrated repeated normal findings, including good

attention span and concentration ability, and an absence of recent complaints of memory,

attention, or concentration problems (Tr. 196, 198, 406, 435). The Appeals Council also relied

upon treatment notes documenting largely normal psychiatric findings (Tr. 6, 440, 486, 488, 584,

605, 651, 660, 670). Upon review of the record, Plaintiff’s medical providers, including Nurse

Kail, regularly observed Plaintiff was alert, oriented, capable of logical thought processes, and in

no distress, had an intact memory, presented with a good attention span and concentration, and

denied being depressed or anxious (see, e.g., Tr. 422, 435, 440, 448, 451, 457, 462, 498, 504,

584, 617–19). Goff v. Barnhart, 421 F.3d at 792–93 (holding that it was proper for the ALJ to

consider unremarkable or mild objective medical findings as one factor in assessing credibility of

subjective complaints). Second, the ALJ pointed to some evidence suggesting that Plaintiff had

improved or stabilized on her treatment regimen (Tr. 196, 400–13). See, e.g., Julin v. Colvin,

826 F.3d 1082, 1087 (8th Cir. 2016) (evidence of relief from medication supports ALJ’s findings

that complaints were not fully credible); Davidson v. Astrue, 578 F.3d 838, 846 (8th Cir. 2009)

(impairments that are amenable to treatment “do not support a finding of disability.”) Third, the

ALJ noted daily activities that were inconsistent with total disability. For example, in evaluating

the severity of Plaintiff’s mental impairments, the ALJ noted that in addition to regularly caring

for her grandchildren several days of the week, she could prepare simple meals, do laundry,

mow, shop, and pay bills, and reported she could function independently (Tr. 114, 198, 348–49,

440, 459, 657). Plaintiff also reported driving, which the ALJ reasonably found required

continued attention and sustained ability with memory, attention, and concentration to adaptively

focus (Tr. 202, 349). See, e.g., Vance v. Berryhill, 860 F.3d 1114, 1121 (8th Cir. 2017) (“[t]he




                                                -18-
inconsistency between [the claimant’s] subjective complaints and evidence regarding her

activities of daily living also raised legitimate concerns about her credibility”). Fourth, the ALJ

noted Plaintiff reported being more stressed due to family and financial issues (Tr. 196). For

example, Plaintiff reported relationship problems with her controlling boyfriend including that he

would not help with finances as well as repeated conflict with and between family members (Tr.

405, 410, 438, 440, 442). See, e.g., Dunahoo v. Apfel, 241 F.3d 1033, 1039-40 (8th Cir. 2001)

(situational depression not disabling); Williams v. Colvin, No. 2:15-CV-29-RLW, 2016 WL

3971377, at *7 (E.D. Mo. July 25, 2016) (impairments exacerbated by situational stressors such

as “family conflicts” not disabling); Budo v. Astrue, No. 4:12-CV-187-JAR-TIA, 2013 WL

1183364, at *23 (E.D. Mo. Mar. 5, 2013) (situational depression due to “family situations” not

disabling); Rayford v. Astrue, No. 4:09-CV-1842-MLM, 2011 WL 720068, at *19 (E.D. Mo.

Feb. 22, 2011) (finding plaintiff’s psychiatric conditions were mainly environmental because

they were based on family problems and holding such situational conditions cannot be

considered disabling). Therefore, substantial evidence supports the ALJ’s decision, adopted by

the Appeals Council, that the claimant’s statements concerning the intensity, persistence, and

limiting effects of the symptoms were not entirely consistent with the medical and other evidence

(Tr. 7, 201). These findings, in turn, impacted the RFC. See Julin, 826 F.3d at 1086 (an ALJ’s

decision to discount the plaintiff’s credibility is interrelated to and influences the RFC).

       Finally, to the extent the Plaintiff identifies records that support Plaintiff’s allegations,

including additional opinions that the ALJ discredited and gave little weight but that Plaintiff

does not challenge (e.g., Doc. 14 at 14–15),7 “[i]f substantial evidence supports the decision, then

we may not reverse, even if inconsistent conclusions may be drawn from the evidence, and even
7
  For example, Plaintiff contends that a 2014 evaluation and resulting GAF score support the
limitations in Nurse Kail’s opinion (Doc. 14 at 15). However, the ALJ assigned those scores
limited weight (Tr. 203), and Plaintiff does not challenge this (Doc. 14 at 14–15).


                                                 -19-
if we may have reached a different outcome.” McNamara v. Astrue, 590 F.3d 607, 610 (8th Cir.

2010).

         For these reasons, the Court finds that the RFC was based on substantial evidence. See

Winn, 894 F.3d at 987 (quoting Cox, 495 F.3d at 619–20) (“The ALJ was not required to accept

any physician’s opinion regarding this element of Winn’s RFC. ‘Even though the RFC

assessment draws from medical sources for support, it is ultimately an administrative

determination reserved to the Commissioner.’”).

B. VE Testimony

         Finally, to the extent Plaintiff argues that the ALJ failed to adequately account for

Plaintiff’s moderate limitation in concentration, attention, absenteeism and off-task behavior in

the hypothetical questions posed to the VE based on Nurse Kail’s opinion (Doc. 14 at 14), the

Court finds that the ALJ adequately captured the consequences of Plaintiff’s credible moderate

limitations. See Robson v. Astrue, 526 F.3d 389, 392 (8th Cir. 2008) (holding that a vocational

expert’s testimony is substantial evidence when it is based on an accurately phrased hypothetical

capturing the concrete consequences of a claimant’s limitations); Howard, 255 F.3d at 582

(quoting Roe v. Chater, 92 F.3d 672, 675 (8th Cir. 1996) (“‘[W]hile the hypothetical question

must set forth all the claimant’s impairments, [citation omitted], it need not use specific

diagnostic or symptomatic terms where other descriptive terms can adequately define the

claimant’s impairments.’”).

         As addressed in more detail above, the ALJ’s limitation of Plaintiff to simple tasks that

are routine, which was included in the question to the VE, adequately accounted for and captured

Plaintiff’s moderate limitations in concentration and attention. See Howard, 255 F.3d at 582

(ALJ’s hypothetical concerning someone who is capable of doing simple, routine tasks




                                                 -20-
adequately captures claimant’s deficiencies in concentration, persistence, or pace); Brachtel v.

Apfel, 132 F.3d 417, 421 (8th Cir. 1997) (hypothetical that included the ability to do only simple

routine tasks that do not require close attention to detail or work at more than regular pace is

enough to distinguish case from Newton); Henderson, 2017 WL 747611, at *9 (noting continued

vitality of Howard and Brachtel); Boyd, 2016 WL 3257779, at *5 (citing Howard and Brachtel)

(“The Eighth Circuit has found that hypotheticals regarding concentration, persistence, or pace

that included the limitations of ‘simple routine, repetitive work’ and ‘simple, repetitive, routine

tasks’ adequately captured claimants’ deficiencies in concentration, persistence, or pace.”).

       Moreover, the Appeals Council and ALJ reasonably gave no weight to Nurse Kail’s

opinions regarding absenteeism, which relate to the ability to perform activities within a

schedule. See Martise, 641 F.3d at 927 (“The ALJ’s hypothetical question to the vocational

expert needs to include only those impairments that the ALJ finds are substantially supported by

the record as a whole.”) (quoting Lacroix, 465 F.3d at 889); Wildman, 596 F.3d at 969 (“[T]he

ALJ was not obligated to include limitations from opinions he properly disregarded.”); Guilliams

v. Barnhart, 393 F.3d 789, 804 (8th Cir. 2005) (holding that a proper hypothetical sets forth

impairments supported by substantial evidence and accepted as true by the ALJ); Gilbert v.

Apfel, 175 F.3d 602, 604 (8th Cir. 1999) (“In posing hypothetical questions to a vocational

expert, an ALJ must include all impairments he finds supported by the administrative record.”).

       Because there was work which Plaintiff could perform, based on the testimony of the VE

and her independent review of the DOT, the ALJ found Plaintiff was not disabled. Martise, 641

F.3d at 927 (“Based on our previous conclusion . . . that ‘the ALJ’s findings of [the claimant’s]

RFC are supported by substantial evidence,’ we hold that ‘[t]he hypothetical question was

therefore proper, and the VE’s answer constituted substantial evidence supporting the




                                                -21-
Commissioner’s denial of benefits.’”) (quoting Lacroix, 465 F.3d at 889). As such, the Court

finds the ALJ posed a proper hypothetical to the VE, the ALJ properly relied on the VE’s

testimony that there was work existing in significant numbers which Plaintiff could perform, and

the ALJ and Appeals Council’s finding that Plaintiff is not disabled is based on substantial

evidence and is consistent with the Regulations and case law.

                                       V. CONCLUSION

       For the reasons set forth above, the Court finds that substantial evidence on the record as

a whole supports the Commissioner’s decision that Plaintiff is not disabled.

       Accordingly,

       IT IS HEREBY ORDERED that the decision of the Commissioner is AFFIRMED, and

Plaintiff’s Complaint is DISMISSED with prejudice.

       A separate judgment shall be entered incorporating this Memorandum and Order.

Dated this 14th day of March, 2019.


                                                        /s/ Noelle C. Collins
                                                      NOELLE C. COLLINS
                                                      UNITED STATES MAGISTRATE JUDGE




                                               -22-
